Form RSA    


INFINITY PHARMACEUTICALS, INC.
RESTRICTED STOCK AGREEMENT
Infinity Pharmaceuticals, Inc. (the “Company”) has selected you to receive the
following restricted stock award pursuant to its 2010 Stock Incentive Plan, as
amended. The terms and conditions attached hereto are also a part hereof.
Notice of Grant
Name of recipient (the “Participant”):
[Name]


Grant Date:
[Date]


Number of shares of restricted common stock awarded (the “Restricted Shares”):


[# of Shares]

Vesting Schedule:
Vesting is based on the achievement of performance metrics set forth on Exhibit
A and on the Participant remaining an Eligible Participant on each applicable
Vesting Date, as provided herein. No more than the Number of Restricted Shares
set forth above may vest pursuant to this award.

Please confirm your acceptance of this restricted stock award and of the terms
and conditions of this Agreement by signing a copy of this Agreement where
indicated below.
INFINITY PHARMACEUTICALS, INC.




By:___________________________
       Name of Officer
       Title:

Accepted and Agreed:


                                                       
Signature of Participant
                                                       
Street Address
                                                       
City/State/Zip Code












--------------------------------------------------------------------------------


Form RSA    


INFINITY PHARMACEUTICALS, INC.
Restricted Stock Agreement
Incorporated Terms and Conditions
The terms and conditions of the award of Restricted Shares made to the
Participant, as set forth in the Notice of Grant that forms part of this
agreement (the “Notice of Grant”), are as follows:
1.    Issuance of Restricted Shares.
(a)    The Restricted Shares are issued to the Participant, effective as of the
Grant Date set forth in the Notice of Grant, in consideration of services
rendered and to be rendered by the Participant to the Company.
(b)    The Restricted Shares will be issued by the Company in book entry form
only, in the name of the Participant. The Participant agrees that the Restricted
Shares shall be subject to the forfeiture provisions set forth in Section 3 of
this Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.
2.    Vesting. Unless otherwise provided in this Agreement or in the Company’s
2010 Stock Incentive Plan, as amended (the “Plan”), the Restricted Shares shall
vest in accordance with the vesting schedule set forth in the Notice of Grant.
Any fractional number of Restricted Shares resulting from the application of the
relevant percentages shall be rounded down to the nearest whole number of
Restricted Shares.
3.    Forfeiture of Unvested Restricted Shares Upon Cessation of Service.
In the event that the Participant ceases to be an Eligible Participant for any
reason or no reason, with or without cause, then, notwithstanding anything to
the contrary in the Executive Severance Benefits Plan, all of the Restricted
Shares that are unvested as of the time of such cessation shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation. Further, in
the event that the performance conditions set forth in Exhibit A are not
satisfied while the Participant continues to be an Eligible Participant, the
corresponding portion of the Restricted Shares set forth on Exhibit A shall be
forfeited immediately and automatically to the Company, without the payment of
any consideration to the Participant, effective as of the time set forth on
Exhibit A. The Participant shall have no further rights with respect to any
Restricted Shares that are so forfeited. The Participant shall be an “Eligible
Participant” if he or she is an employee, director or officer of, or consultant
or advisor to, the Company or any other entity the employees, officers,
directors, consultants or advisors of which are eligible to receive awards of
restricted stock under the Plan.
4.    Restrictions on Transfer.
Except as set forth in the Plan, the Participant shall not sell, assign,
transfer, pledge,









--------------------------------------------------------------------------------




hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested. The Company shall not be required (i) to
transfer on its books any of the Restricted Shares which have been transferred
in violation of any of the provisions of this Agreement or the Plan or (ii) to
treat as owner of such Restricted Shares or to pay dividends to any transferee
to whom such Restricted Shares have been transferred in violation of any of the
provisions of this Agreement or the Plan.
5.    Restrictive Legends.
The book entry account reflecting the issuance of the Restricted Shares that are
not vested as of the Grant Date (as set forth on the Notice of Grant) in the
name of the Participant shall bear a legend or other notation upon substantially
the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
6.    Rights as a Shareholder.
Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that, as provided in the Plan, the payment of dividends on unvested
Restricted Shares shall be deferred until the vesting of such shares.
7.    Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
8.    Tax Matters.
(a)    Acknowledgments; Section 83(b) Election. The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the acquisition of the Restricted Shares and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Participant understands that
the Participant (and not the Company) shall be responsible for the Participant’s
tax liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares. The Participant acknowledges and agrees
that he or she shall not make an election under Section 83(b) of the Internal
Revenue Code, as amended with respect to the issuance of the Restricted Shares.




--------------------------------------------------------------------------------




(b)    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the Restricted Shares. At such time as
the Participant is not aware of any material nonpublic information about the
Company or the Common Stock, the Participant shall execute the instructions set
forth in Exhibit B attached hereto (the “Automatic Sale Instructions”) as the
means of satisfying such tax obligation. If the Participant does not execute the
Automatic Sale Instructions prior to an applicable vesting date, then the
Participant agrees that if under applicable law the Participant will owe taxes
at such vesting date on the portion of the Award then vested, the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company. The Company shall not deliver any shares
of Common Stock to the Participant until it is satisfied that all required
withholdings have been made.
9.    Miscellaneous.
(a)    No Right to Continued Service. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued service to the Company, this Agreement does
not constitute an express or implied promise of a continued service relationship
or confer upon the Participant any rights with respect to a continued service
relationship with the Company.
(b)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
(c)    Participant’s Acknowledgments. The Participant acknowledges that he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.




--------------------------------------------------------------------------------




Exhibit A


Performance Vesting Conditions


 






--------------------------------------------------------------------------------




Exhibit B


Automatic Sale Instructions


The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of Restricted Shares on such date shall be paid
through an automatic sale of shares as follows:


(a)    Upon any vesting of Restricted Shares pursuant to Section 2 hereof, the
Company shall arrange for the sale of, such number of Restricted Shares that
vest pursuant to Section 2 as is sufficient to generate net proceeds sufficient
to satisfy the Company’s minimum statutory withholding obligations with respect
to the income recognized by the Participant upon the vesting of the Restricted
Shares (based on minimum statutory withholding rates for all tax purposes,
including payroll and social security taxes, that are applicable to such
income), and the Company shall retain such net proceeds in satisfaction of such
tax withholding obligations.


(b)    The Participant hereby appoints the President and Chief Executive
Officer, Executive Vice President, Chief Financial Officer and Chief Business
Officer, and Vice President and General Counsel of the Company, and either of
them acting alone and with full power of substitution, to serve as his or her
attorneys in fact to sell the Participant’s Common Stock in accordance with this
Exhibit B. The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the Shares pursuant to this Exhibit B.


(c)    The Participant represents to the Company that, as of the date hereof, he
or she is not aware of any material nonpublic information about the Company or
the Common Stock. The Participant and the Company have structured this
Agreement, including this Exhibit B, to constitute a “binding contract” relating
to the sale of Common Stock, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under Rule
10b5-1(c) promulgated under such Act.


The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.






_______________________________
Signature of Participant


_______________________________
Participant Name




Date: __________________________




